Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               October 29, 2015

The Court of Appeals hereby passes the following order:

A16E0014. Steven Quick v. State of Georgia.

      Appellant’s Motion for a thirty (30) day extension in which to file his
application for discretionary appeal is hereby GRANTED. Appellant’s discretionary
appeal is now due on or before November 30, 2015.

                                     Court of Appeals of the State of Georgia
                                                                          10/29/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.